Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 11, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  145856 & (20)(21)                                                                                      Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145856
                                                                     COA: 308991
                                                                     Wayne CC: 09-014636-FC
  DAMOND SHAWN ARMSTRONG,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 24, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.

        HATHAWAY, J., not participating.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 11, 2013                    _________________________________________
         s0108                                                                  Clerk